1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   PRICE SIMMS HOLDINGS LLC, dba          No. 18-cv-1851 WBS KJN
     Price Simms Auto Group, a
13   California Limited Liability
     Company; and PRICE SIMMS, INC.
14   dba Toyota of Sunnyvale, a             ORDER
     California corporation,
15
                 Plaintiffs,
16
         v.
17
     CANDLE3, LLC, a Colorado Limited
18   Liability Company,

19               Defendant.

20
21                               ----oo0oo----

22            Plaintiffs have filed a bill of costs (Docket No. 148)

23   after obtaining a default judgment.     Defendant did not object to

24   the bill of costs.

25            Rule 54(d)(1) of the Federal Rules of Civil Procedure

26   and Local Rule 292 govern the taxation of costs, which are

27   generally subject to limits set under 28 U.S.C. § 1920.     See 28

28   U.S.C. § 1920 (enumerating taxable costs); Fed. R. Civ. P.
                                        1
1    54(d)(1) (“Unless a federal statute, these rules, or a court

2    order provides otherwise, costs--other than attorney’s fees--

3    should be allowed to the prevailing party.”); E.D. Cal. Local R.

4    292(f); Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437,

5    441 (1987) (limiting taxable costs to those enumerated in §

6    1920).

7              Plaintiffs have requested $1,990.10 in costs based on

8    services that were actually and necessarily performed, including

9    court fees, fees for service of summons and subpoenas, obtaining

10   transcripts, and making copies of materials.   After reviewing the

11   bill, and in light of the fact that defendant has not objected,

12   the court finds the requested costs to be reasonable.

13   Accordingly, costs of $1,990.10 will be allowed and are taxed

14   against defendant.

15             IT IS SO ORDERED.

16   Dated:   May 26, 2021

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
